Citation Nr: 1000169	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for a 
respiratory disorder.

4.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for a 
skin disorder, claimed as seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Portland, Oregon (RO).

The Board notes that in his April 2009 substantive appeal 
with respect to other issues, the Veteran noted that the 
issues of whether new and material evidence had been received 
to reopen the claim for entitlement to service connection for 
a respiratory disorder, and whether new and material evidence 
had been received to reopen the claim for of entitlement to 
service connection for a skin disorder, were not addressed in 
the February 2009 statement of the case.  To that end, these 
issues were addressed in the April 2008 statement of the 
case, the Veteran perfected his appeal as to those issues in 
May 2008, and no additional evidence was received subsequent 
to that time such that a supplemental statement of the case 
was required.  Accordingly, the Board finds that the RO's 
failure to address these two issues in the February 2009 
statement of the case created no prejudicial error, and 
adjudication may proceed.

The reopened issue of entitlement to service connection for a 
skin disorder is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.




FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection 
for bilateral hearing loss, tinnitus, and a respiratory 
disorder.

2.  The additional evidence received since the time of the 
final March 2004 rating decision does not raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
a respiratory disorder.

3.  A March 2004 rating decision denied service connection 
for a skin disorder.

4.  The additional evidence received since the time of the 
final March 2004 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a respiratory disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
February 2007 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
Veteran was notified of the regulations pertinent to claims 
to reopen based on the submission of new and material 
evidence, and of the specific evidence required to reopen, in 
that February 2007.  See Kent v. Nicholson, 20 Vet. App 1 
(2006).  Moreover, the Veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in that February 2007 letter, which was 
followed by a readjudication of the claims.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations 
had previously been conducted in December 2003; no further VA 
examinations were conducted with respect to the Veteran's 
claim to reopen the issues on appeal, but VA is not required 
to obtain an examination for a claim to reopen a finally 
decided decision.  See 38 C.F.R. § 3.159(c).

Additionally, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

New and Material Evidence Claims

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110(West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Bilateral Hearing Loss

The RO denied service connection for bilateral hearing loss 
in March 2004, and notified the Veteran of the decision that 
same month.  An appeal with respect to this rating decision 
was ultimately not perfected within the required time frame; 
thus, that decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104.  The matter under consideration at that time 
of the last final decision was whether the Veteran's 
currently diagnosed hearing loss was related to his military 
service.  In order for the Veteran's claim to be reopened, 
evidence must have been presented or secured since the March 
2004 rating decision which is relevant to, and probative of, 
this matter.

The evidence of record at the time of the March 2004 rating 
decision relevant to the Veteran's claim for service 
connection included his service treatment records, VA 
outpatient treatment records dated from October 2001 through 
March 2003, and the December 2003 VA audiology examination 
report.  The additional evidence added to the record since 
the March 2004 rating decision includes VA outpatient 
treatment records dated from May 2005 to August 2006, and in 
August 2007.

The RO denied the Veteran's claim for entitlement to service 
connection for bilateral hearing loss in March 2004, and at 
that time, there was no evidence that his hearing loss was 
related to his military service.  That continues to be the 
case.  During the March 2005 Agent Orange examination, the 
examining medical professional noted at the Veteran's gross 
hearing was within normal limits.  Otherwise, there are no 
objective medical references to hearing acuity or hearing 
loss in the evidence submitted since the last final rating 
decision, let alone evidence that would relate the Veteran's 
currently diagnosed hearing loss to his military service.  

The Veteran asserted in a May 2008 statement that he was 
treated for otitis media in service.  He also stated in his 
April 2009 substantive appeal that his postservice noise 
exposure was either of insufficient level to cause acoustic 
trauma, or that he wore hearing protection when in the 
presence of loud noises.  Both of these statements were made 
with the intention of proving that only his in-service 
acoustic trauma could have resulted in his currently 
diagnosed bilateral hearing loss.  To that end, the Veteran's 
statements of exposure to loud noise during his military 
service, as described in his May 2008 and April 2009 
statements, are competent lay evidence that he was around 
loud noises at those times.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, because he lacks 
medical training, his statements that these loud noises 
constituted acoustic trauma, or that the noises he was 
exposed to subsequent to service were insufficient with which 
to cause hearing loss, are not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  In any event, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108. Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material," as 
it does not raise the reasonable possibility of 
substantiating the Veteran's claim.  The Board thus finds 
that new and material evidence has not been submitted to 
reopen the issue of entitlement to service connection for 
bilateral hearing loss since the March 2004 decision.  As new 
and material evidence to reopen a finally disallowed claim 
has not been submitted, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Thus, the decision remains final, and the appeal is 
denied.



Tinnitus

The RO denied service connection for tinnitus in March 2004, 
and notified the Veteran of the decision that same month.  An 
appeal with respect to this rating decision was ultimately 
not perfected within the required time frame; thus, that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether the Veteran's currently diagnosed tinnitus was 
related to his military service.  In order for the Veteran's 
claim to be reopened, evidence must have been presented or 
secured since the March 2004 rating decision which is 
relevant to, and probative of, this matter.

The evidence of record at the time of the March 2004 rating 
decision relevant to the Veteran's claim for service 
connection included his service treatment records, VA 
outpatient treatment records dated from October 2001 through 
March 2003, and the December 2003 VA audiology examination 
report.  The additional evidence added to the record since 
the March 2004 rating decision includes VA outpatient 
treatment records dated from May 2005 to August 2006, and in 
August 2007.

The RO denied the Veteran's claim for entitlement to service 
connection for tinnitus in March 2004, and at that time, 
there was no evidence that his tinnitus was related to his 
military service.  That continues to be the case.  In VA 
outpatient treatment records dated in August 2004, May 2005, 
and September 2005, the Veteran's history of chronic tinnitus 
was noted.  However, no objective medical references to 
tinnitus exist in the evidence submitted since the last final 
rating decision, let alone evidence that would relate the 
Veteran's currently diagnosed tinnitus to his military 
service.  

The Veteran asserted in his April 2009 substantive appeal 
that, although not documented in his service treatment 
records, he experienced a prolonged high fever during 
service; according to a VA audiologist, this fever was a 
contributing factor to his tinnitus.  To that end, the 
Veteran's statements of exposure to loud noise during his 
military service, as described in his May 2008 and April 2009 
statements, are competent lay evidence that he was around 
loud noises at those times.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, because he lacks 
medical training, his statements that these loud noises 
constituted acoustic trauma, or that the fever he experienced 
in service was sufficient to cause tinnitus, are not 
probative.  See Davidson, 581 F.3d at 1315-1316; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  In any event, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108. Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material," as 
it does not raise the reasonable possibility of 
substantiating the Veteran's claim.  The Board thus finds 
that new and material evidence has not been submitted to 
reopen the issue of entitlement to service connection for 
tinnitus since the March 2004 rating decision.  As new and 
material evidence to reopen a finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
Thus, the decision remains final, and the appeal is denied.

Respiratory Disorder

The RO denied service connection for a respiratory disorder 
in March 2004, and notified the Veteran of the decision that 
same month.  An appeal with respect to this rating decision 
was ultimately not perfected within the required time frame; 
thus, that decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104.  The matters under consideration in this case 
at that time were whether the Veteran had a currently 
diagnosed respiratory disorder, and if so, whether that 
disorder was related to his military service.  In order for 
the Veteran's claim to be reopened, evidence must have been 
presented or secured since the March 2004 rating decision 
which is relevant to, and probative of, these matters.

The evidence of record at the time of the March 2004 rating 
decision relevant to the Veteran's claim for service 
connection included his service treatment records, VA 
outpatient treatment records dated from October 2001 through 
March 2003, and the December 2003 VA respiratory and general 
examination reports.  The additional evidence added to the 
record since the March 2004 rating decision includes VA 
outpatient treatment records dated from May 2005 to August 
2006, and in August 2007.

The RO denied the Veteran's claim for entitlement to service 
connection for a respiratory disorder in March 2004, and at 
that time, there was no evidence that the Veteran had a 
currently diagnosed respiratory disorder that was related to 
his military service.  That continues to be the case.  VA 
outpatient treatment records note repeated complaints of 
sinus congestion and pressure, occasional shortness of 
breath, and general allergy symptoms.  Diagnoses of allergic 
rhinitis were made in August 2004, September 2005, and August 
2006; and a single episode of sinusitis diagnosed in August 
2007.  Otherwise, all chest x-rays of record were clear, as 
were physical examination of the lungs.  However, despite a 
respiratory disorder having been diagnosed, there is no 
evidence of record relating such a diagnosis to the Veteran's 
military service.  

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material," as 
it does not raise the reasonable possibility of 
substantiating the Veteran's claim.  The Board thus finds 
that new and material evidence has not been submitted to 
reopen the issue of entitlement to service connection for a 
respiratory disorder since the March 2004 rating decision.  
As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Thus, the decision remains final, and the 
appeal is denied.

Skin Disorder

The RO denied service connection for a skin disorder in March 
2004, and notified the Veteran of the decision that same 
month.  An appeal with respect to this rating decision was 
ultimately not perfected within the required time frame; 
thus, that decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104.  The matter under consideration in this case 
at that time was whether the Veteran's currently diagnosed 
skin disorder was related to his military service.  In order 
for the Veteran's claim to be reopened, evidence must have 
been presented or secured since the March 2004 rating 
decision which is relevant to, and probative of, this matter.

The evidence of record at the time of the March 2004 rating 
decision relevant to the Veteran's claim for service 
connection included his service treatment records, VA 
outpatient treatment records dated from October 2001 through 
March 2003, and the December 2003 VA audiology examination 
report.  The additional evidence added to the record since 
the March 2004 rating decision includes VA outpatient 
treatment records dated from May 2005 to August 2006, and in 
August 2007.

The RO denied the Veteran's claim for entitlement to service 
connection for a skin disorder in March 2004, and at that 
time, there was no evidence that a chronic skin disorder 
became manifest in service, and there was no evidence that it 
had existed from service separation until the present.  
However, during the August 2006 VA examination, the Veteran 
indicated that he had experienced a skin rash on his chest, 
neck, and hands during service that burned and itched during 
the winter months; the examining VA medical professional 
provided a current diagnosis of dermatitis/eczema.  Thus, 
this outpatient treatment record provides both evidence of 
the claimed skin disorder in service, and evidence of 
continuity since service separation.  

The Court of Appeals for Veterans Claims has held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  See 
Davidson v. Shinseki, 581 F. 3rd at 1315-16; see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Indeed, the Veteran has provided lay evidence that the rash 
he had in service is the same rash he has had since service 
separation, and has today; such lay evidence cannot be 
discarded merely because it is unaccompanied by 
contemporaneous medical evidence.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

Accordingly, this evidence is "new," as it had not been 
previously considered by VA, and it is "material" as it 
raises the reasonable possibility of substantiating the 
Veteran's claim.  Therefore, the Board thus finds that new 
and material evidence has been submitted, and the issue of 
entitlement to service connection for a skin disorder is 
reopened. 


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a respiratory disorder is denied.

New and material evidence having been received, the issue of 
entitlement to service connection for a skin disorder is 
reopened, and to that extent only, the appeal is granted.


REMAND

As noted above, the Veteran's lay statements that the current 
manifestations of his skin disorder are the same as those he 
had in service and since service separation have been 
accepted as probative lay evidence of both inservice 
manifestation of a skin disorder, and continuity of 
symptomatology.  However, the two nexus opinions of record, 
from the December 2003 VA general medical examination and the 
March 2005 Agent Orange examination, are insufficient for 
appellate adjudication, as they only address whether the 
Veteran's skin disorder was the result of herbicide exposure 
during his 10 months of service in Vietnam, and fail to 
discuss whether the Veteran's skin disorder was related to 
service on a direct basis.  Moreover, the Veteran stated in 
May 2008 that the examiner failed to take a full history of 
his symptomatology, such that the examination was "not 
thorough or fair."  

VA's duty to assist includes providing a new medical 
examination when a veteran asserts or provides evidence that 
a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  A 
medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
For these reasons, remand is required so that an additional 
VA opinion may be obtained.

Additionally, the Veteran's October 2006 claim to reopen the 
issue of entitlement to service connection for a skin 
disorder was adjudicated on the basis of whether new and 
material evidence had been submitted; no consideration of the 
merits of the claim was given.  Prior to such consideration 
being made on remand, the Veteran must be informed of VA's 
duties as enumerated under the Veterans Claims Assistance Act 
of 2000, as well as those set forth by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), with respect to 
establishment of a disability rating and an effective date.  

Accordingly, the issue of entitlement to service connection 
for a skin disorder is remanded for the following actions:

1.  The RO must fulfill all notification 
and development action required by the 
Veterans Claim Assistance Act of 2000 
with regard to the claim for service 
connection for a skin disorder, such as 
providing the Veteran with updated 
notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009).

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
examination to determine the etiology of 
any skin disorder found.  The claims 
folder, including a copy of this Remand, 
must be made available to the examiner 
and reviewed in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, the service and postservice 
medical evidence of record, and the lay 
statements of record, whether it is at 
least as likely as not that any skin 
disorder found is related to the 
Veteran's military service.  The 
rationale for all opinions expressed 
must be provided.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  When the above development has been 
completed, the issue of entitlement to 
service connection for a skin disorder 
must be readjudicated.  If any benefit 
sought on appeal remains denied, an 
additional supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


